DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on July 22, 2022 have been entered. Applicant amended claims 4 and 14 and cancelled claims 3, 12, and 15. Claims 1, 2, 4-11, 13, 14, and 16-21 remain pending in the application. 
Response to Arguments
Applicant’s arguments filed on July 22, 2022 in response to the Non-Final Office Action dated February 11, 2022 have been fully considered. 
Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections to claims 4, 6, 8, and 14 are persuasive. Accordingly, 35 U.S.C. rejection to claims 4, 6, 8, and 14 are withdrawn
	Applicant’s arguments regarding the 35 U.S.C.  103 rejections to claims 1, 10, and 16 are not persuasive.
Regarding claim 1:
Applicant argued, in page 7 of applicant’s remarks, “However, the pending claims recite "transmitting the list of connected network camera to a web service proxy residing on a server network." The Office Action's argument that "[r]eceiving status data indicating statuses of the camera is equivalent to receiving the list of the cameras" does not address the actual claim language that requires “transmitting the list of connected network cameras””. 
	In response, applicant’s argument is with respect to the limitation “transmitting the list of connected cameras to a web service proxy residing on a server network”, recited in lines 8-9 of claim 1. Primary reference Meyer (US PGPUB No. 20140232874) teaches this limitation except “transmitting”. Paragraph 0077, lines 1-5, of Meyer discloses database 103 with information about cameras/video source (list of connected cameras) as stated “Following the interrogation, a device object 402 may be created for the camera and added to the database 103. In an exemplary embodiment each video source is identified by an id number, such as universally unique identifier (UUID), as well as a name and location”. While Meyer discloses information about cameras in database 103, Meyer does not explicitly mention information about cameras is transmitted to or received by database 103. Secondary reference Bund (US PGPUB No. 20130198829) is applied to teach “transmitting”. Paragraph 0024, lines 17-20, of Bund discloses camdatabse 154 receives status data of the cameras from the camera system 110 as stated “The camdatabase 154 may additionally receive and store status data (e.g., active, inactive, available, etc.) from the camera system 110 contained in the identifying information”. Receiving status data at camdatabse 154 is equivalent to transmitting the status data to the camdatabase 154. 
Applicant argued, in page 7, “Moreover, Bund only discloses the receipt of status data (e.g., active, inactive, available, etc.) by the camdatabase 154 from the camera system 110. This receipt occurs after a connection is established. Therefore, the status data is not connection data. The pending claims require a “list of connected network cameras.” This disclosure of Bund does not this required limitation of the pending claims.”.  Applicant further argued, in page 8, “The Office attempts to modify Meyer to incorporate the teaching of Bund about camdatabase receiving the status information of the camera. However, this proposed modification does not provide the claimed invention because status information is obtained after the cameras are connected; status information is not a list of connected cameras. Therefore, the proposed modification does not provide the claimed invention.”.
In response, paragraph 0077, lines 1-5, of Meyer discloses populating database 103 with information about cameras (list of connected cameras) by a discovery process. Since the information about cameras are gathered by the discovery process, the cameras are connected cameras. Meyer does not explicitly disclose transmitting the information about cameras to database 103. Paragraph 0024, lines 17-20, of Bund teaches transmitting status data of the camera system to camdatabase 154. It is worthwhile to note that the information about cameras in database 103 Meyer and the status data of camdatabase 154 are analogous in nature. Therefore, Bund’s disclosure of the transmitting status data to the camdatabase 154 can be incorporated in Meyer to transmit information about cameras to database 103 for same intended purpose.  
	Regarding claim 10 and 16:
	Applicant argued, in page 8-9, “While the Office Action urges "[s]tandard tunnel establishment process initiates with tunnel request," the Office Action does not cite to the art of record for this teaching. Paragraph 0034, lines 3-6 of Bund does not disclose this teaching, either expressly or impliedly. The Office Action also does not take Official Notice of this teaching. In any event, assuming arguendo that this is a teaching of the prior art, it does not disclose or suggest receiving a tunnel request in response to receipt of a list of connected network cameras, as recited in claims 10 and 16. The Office Action's statement that "tunnel establishment after registration of the camera is equivalent to receiving tunnel request in response to the receipt of the list" is also not supported by Bund or the other art of record. For at least these additional reasons, the cited references do not disclose or suggest the transmitting feature of claim 10 or the transmitting step of claim 16”.
	In response, paragraph 0032, lines 1-5, of Bund discloses receiving a request (tunnel request) for tunnel establishment based on the approval status as stated “When the camera system 110 is approved for use by the user/viewer 190, and the user/viewer 190 makes a request to receiver image-data from the camera system 110, the tunnel 130 is established between the tunnel client 116 and the active connection 182”. Paragraph 0025, lines 1-6, discloses the approval status is based on the information of the camdatabase 154 as stated “The information in the camdatabase 154 enables the interactive control server system 150 to allow service only to registered equipment. The list may be updated, for instance, to include more camera systems 110, for example, as the camera systems 110 become available and are approved to communicate with approved users/viewers 190.”.  Paragraph 0024, lines 17-20, of Bund teaches transmitting status data of the camera system to camdatabase 154. Therefore, Bund discloses receiving a request for tunnel establishment in response to the receipt of status data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9-11, 13, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US PGPUB No.  20140232874), hereinafter, Meyer, in view of, Bund et al (US PGPUB No. 20130198829), hereinafter, Bund, in further view of Black et al. (US PGPUB No. 20040028391), hereinafter, Black.
Regarding claim 1:
Meyer Teaches:
A product comprising: a computer system for networked video management, the computer system comprising at least one computer having non-transitory memory configured to store machine instructions that are to be executed by the at least one computer, the machine instructions when executed by the at least one computer implement the following functions (see Fig. 1 & 3):
 scanning a client network for network cameras connected to the client network to obtain a list of connected network cameras (Figure 1 shows device discovery 111. Paragraph 0076 discloses WS-Discovery protocol is used to detect video sources (network cameras) as stated in lines 1-4 “discovery of video sources 101 occurs automatically from the device discovery component 111 using one or more standard discovery protocols, such as WS-Discovery”. Paragraph 0080 and Fig. 4 shows video sources can be distributed in a network environment of a building (client network)); 
	 [[transmitting]] the list of connected network cameras to a web service proxy residing on a server network (paragraph 0077, lines 1-5, discloses after discovery of video sources, database 103 with information about cameras/video source (list of connected camreras) as stated “Following the interrogation, a device object 402 may be created for the camera and added to the database 103. In an exemplary embodiment each video source is identified by an id number, such as universally unique identifier (UUID), as well as a name and location”. Paragraph 0074, lines 4-7, discloses database 103 belongs to server network as stated “Internet server 301 may be made up of a cluster of two or more computers distributed over one or more locations to provide distributed database 103 and manager 104 functions to a plurality of Viewer clients 110”. Paragraph 0073, lines 20-26, discloses a network tunnel proxy (web service proxy) as stated “for networks where a direct network connection is not possible, for example where the router is located behind a firewall, the viewer client may establish a connection with a network tunnel proxy that will forward the connection to the router associated with the desired live video data”)).
Meyer does not explicitly teach transmitting [[the list of connected network cameras]] (while paragraph 0077 discloses list of cameras is stored in the distributed database 103, Meyer does not explicitly mention the list is transmitted to or received by the distributed database 103).
	In the same field of endeavor, Bund teaches transmitting the list of connected network cameras (Paragraph 0024, lines 17-20, discloses camdatabse 154 associated with tunnel server receive status data of the cameras from the camera system 110 as stated “The camdatabase 154 may additionally receive and store status data (e.g., active, inactive, available, etc.) from the camera system 110 contained in the identifying information”. Receiving status data at camdatabse 154 is equivalent to transmitting the status data to the camdatabase 154).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about camdatabse receiving the status data of the cameras. One would be motivated to do so since receiving such status data listing cameras in a database at server will enable the server/proxy to provide service to the registered cameras (see paragraph 0025 of Bund).
	Meyer and Bund do not explicitly teach receiving a tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application residing on the server network; establishing the tunnel with the one or more connected network cameras; and offering the tunnel to one or more applications on the server network, the one or more applications include the video recorder application.
However, in the same field of endeavor, Black teaches:
receiving a tunnel request configured to establish a tunnel between one or more connected network cameras on the list of connected network cameras and a video recorder application residing on the server network (paragraph 0014, lines 1-4, discloses a tunnel is necessary to setup a communication thorough firewalls as stated “The particular problem of accessing a network service hidden behind a firewall has been addressed by various systems and methods known in the art, typically known as tunneling”. Fig. 2 show video source, primary video server, video receiver are separated by Firewalls. Paragraph 0025, lines 1-6, states “One or more video sources, such as cameras, are connected to a local network, with access to the Internet. This local network may be protected by a firewall. A video source automatically initiates a connection to a trusted primary video server at a predefined public address on the Internet”. Fig. 3A and paragraph 0048 explains the steps. Paragraph 0044, lines 17-18, teaches video server can act as video receiver as stated “a server 14 is able to act as a video receiver 16”. Paragraph 0044, lines 13-16, teaches video receiver includes video recording functionality);
 establishing the tunnel with the one or more connected network cameras (paragraph 0025, lines 6-8, states “The primary video server authenticates the video source's identity, completing the establishment of the connection”. Fig. 3A and paragraph 0048 explains the steps); and
 offering the tunnel to one or more applications on the server network, the one or more applications include the video recorder application (paragraph 0025, lines 8-11, states “Users wishing access to the video surveillance system also connect to the primary video server, and are similarly authenticated. Thus both video sources and users are clients of the video server”. Paragraph 0044, lines 13-16, teaches video receiver includes video recording functionality as stated “A device that provides digital video storage services to the system would act as a video receiver 16 while recording video”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer and Bund to incorporate the teaching of Black about receiving a tunnel request, establishing such tunnel and offering the tunnel. One would be motivated to do since such steps provide user to see list of available video source and status and choose and better security (see paragraph 0026 of Black).
As to claim 2, the rejection of claim 1 is incorporate. Meyer, in view Bund and Black, teaches all the limitations of claim 1 as shown above.
Meyer, in view of Bund and Black, teaches wherein the machine instructions when executed by the at least one computer implement the following further function, scanning a network for network cameras connected to the network to obtain a list of connected network cameras (see claim 1 rejection for list of connected network cameras).
Meyer does not teach initiating a first connection to a web service proxy prior [[to scanning a network for network cameras connected to the network to obtain a list of connected network cameras]].
Bund teaches initiating a first connection to a web server proxy prior to scanning a network for network cameras connected to the network to obtain a list of connected network cameras (paragraph 0036 discloses establishing first connection to establish the identity verification of the camera).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about first connection for identity verification. One would be motivated to do so to prevent unregistered camera accessing the server system (see paragraph 0036, lines 12-19, of Bund).
As to claim 4, the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 shown above.
Meyer further teaches wherein the machine instructions when executed by the at least one computer implement the following further function (see claim 1 rejection as shown above).
Meyer does not teach opening a second connection to the web service proxy in response to determining the validity of the tunnel request.
Bund teaches opening a second connection to the web service proxy in response to determining the validity of the tunnel request (paragraph 0037 disclsoes establishing tunnel operation with after validation).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about establishing tunnel operation with after validation. One would be motivated to do so since enable communication with recognized camera (see paragraph 0037, lines 1-5, of Bund).
As to claim 9, the rejection of claim 1 is incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claim 1 as shown above.
Meyer, in view of Bund and Black, teaches wherein the offering function comprises offering the tunnel to the one or more applications on the server network (see claim 1 rejection as shown above).
Meyer further teaches by establishing real time streaming protocol (RTSP) traffic between the connected network cameras and the video recorder application (paragraph 0066, lines 1-5, states “The video source 101 captures and compresses the video image into a streaming video format, such as but not limited to, MJPEG or h.264 and transmits this over the network to the Video capture component 102 using the well-known Real-Time Streaming Protocol (RTSP)”).
Regarding claim 10:
Claim 10 differs from claim 1 in reciting the limitation “receiving a tunnel request from the web service proxy in response to receipt of the list of connected network cameras by the web service proxy”.
Meyer and Black do not explicitly teach [[receiving a tunnel request from the web service proxy]] in response to receipt of [[the list of connected network cameras by the web service proxy]].
Bund teaches receiving a tunnel request from the web service proxy in response to receipt of the list of connected network cameras by the web service proxy (paragraph 0032, lines 1-5, discloses receiving a request (tunnel request) for tunnel establishment based on the approval status as stated “When the camera system 110 is approved for use by the user/viewer 190, and the user/viewer 190 makes a request to receiver image-data from the camera system 110, the tunnel 130 is established between the tunnel client 116 and the active connection 182”. Paragraph 0025, lines 1-6, discloses the approval status is based on the information of the camdatabase 154 as stated “The information in the camdatabase 154 enables the interactive control server system 150 to allow service only to registered equipment. The list may be updated, for instance, to include more camera systems 110, for example, as the camera systems 110 become available and are approved to communicate with approved users/viewers 190.”).
 It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to incorporate the teaching of Bund about establishment of tunnel in response to the registration of the camera to modify Meyer and Black to receive tunnel request from the server/proxy in response to the receipt of the list of the cameras. One would be motivated to do so since tunnel establishment after registration would enable the server/proxy to provide service to the registered cameras (see paragraph 0025 of Bund).
Claim 11 recites similar limitations as claim 2. Accordingly, it is rejected under similar rationale.
Claim 13 recites similar limitations as claim 9. Accordingly, it is rejected under similar rationale.
Regarding claim 16:
Claim 16 is directed towards a method performed by the product of claims 10 and 11. Accordingly, it is rejected under similar rationale. 
Claim 19 is directed towards a method performed by the product of claim 9. Accordingly, it is rejected under similar rationale. 
Claim 20 is directed towards a method performed by the product of claim 4. Accordingly, it is rejected under similar rationale. 
Claims 5, 6, 14, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Bund, in further view of, Black, in further view of Kay et al (US PGPUB No. 20150022666), hereinafter, Kay.
As to claim 5 the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 as shown above.
Meyer, Bund, and Black, do not teach wherein the first connection is a first secure hyperlink transfer protocol (HTTPS) connection.
In the same field of endeavor, Kay teaches wherein the first connection is a first secure hyperlink transfer protocol (HTTPS) connection (paragraph 0072, lines 9-12, teaches HTTPS protocols can be used to the connection as stated “the cameras (100) may also communicate with the VCS Internet servers (106) and optionally other servers such as (108) through HTTP and HTTPS protocols (202)”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer and Bund to incorporate the teaching of Kay about using HTTPS protocols. One would be motivated to use HTTPS protocol since HTTPS protocol can pass through firewall (see paragraph 0072, lines 12-13, of Kay).
Claim 6 recites similar limitations as claim 5 with minor variation. Accordingly, it is rejected under similar rationale.
Claim 14 recites similar limitations as claim 4. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a method performed by the product of claim 5. Accordingly, it is rejected under similar rationale.
As to claim 18 the rejections of claims 16 and 17 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 16 and 17 as shown above.
Meyer do not teach wherein the initiating step is performed prior to the scanning step.
Bund teaches wherein the initiating step is performed prior to the scanning step (paragraph 0036 teaches establishing first connection to establish the identity verification of the camera).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer to incorporate the teaching of Bund about first connection for identity verification. One would be motivated to do so to prevent unregistered camera accessing the server system (see paragraph 0036, lines 12-19, of Bund).
Claim 21 is directed towards a method performed by the product of claim 5. Accordingly, it is rejected under similar rationale. 
Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer, in view of Bund, in further view of Black, in further view of Ubl et al.  (An Online Non-Patent literature with title “Introducing WebSockets: Bringing Sockets to the Web”, URL: https://www.html5rocks.com/en/tutorials/websockets/basics/), hereinafter, Ubl.
As to claim 7, the rejections of claims 1 and 2 are incorporate. Meyer, in view of Bund and Black, teaches all the limitations of claims 1 and 2 as shown above.
Meyer further teaches wherein the first connection is a first websocket connection (page 5 states “The WebSocket protocol uses the HTTP upgrade system (which is normally used for HTTP/SSL) to "upgrade" an HTTP connection to a WebSocket connection.”).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Meyer, in view of Abrams and Black and Kay, to incorporate the teaching of Ubl to websocket connection. One would be motivated to do so since websocket connection support full duplex communication (see page 2 of Ubl, as stated “The WebSocket specification defines an API establishing "socket" connections between a web browser and a server. In plain words: There is a persistent connection between the client and the server and both parties can start sending data at any time.”).
Claim 8 recites similar limitations as claim 7 with minor variation. Accordingly, it is rejected under similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 24, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444